                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MISSOURI
                            EASTERN DIVISION

RICHARD SHERMAN,                           )
                                           )
      Plaintiff,                           )
                                           )
v.                                         )        No. 4:17 CV 2183 RWS
                                           )
BERKADIA COMMERCIAL                        )
MORTGAGE LLC,                              )
                                           )
      Defendant.                           )

                          MEMORANDUM & ORDER

      Defendant Berkadia Commercial Mortgage LLC (Berkadia) moves for

summary judgment on Plaintiff Richard Sherman’s False Claims Act (FCA)

retaliation and state law claims. Sherman claims that he was terminated from his

job as the Chief Underwriter at Berkadia because he acted to prevent Berkadia

from submitting false claims to the department of Housing and Urban

Development (HUD). Specifically, Sherman says he was fired because he spoke

out against misrepresentations involving two projects, alleged violations of a

“bright line rule,” and appraisal shopping. With respect to the two projects,

Sherman does not present evidence from which a jury could find that he took

“protected actions” to prevent a False Certification. With respect to the other

alleged violations, Sherman does not present evidence from which a jury could

find that he was terminated because of a protected activity. As a result, Berkadia is
entitled to summary judgment on Sherman’s FCA claim. For similar reasons,

Berkadia is entitled to summary judgment on Sherman’s wrongful discharge claim.

Finally, because Berkadia’s discretionary bonus plan controls Sherman’s eligibility

for a bonus, I must grant summary judgment on his quantum meruit claim as well.

                                  BACKGROUND

      A. Sherman’s objections to Berkadia’s Statement of Facts

      Sherman objects to 92 of the144 paragraphs contained in Berkadia’s

statement of facts on the grounds that Berkadia either does not cite to the factual

record or fails to lay a foundation for those facts. I have carefully reviewed

Berkadia’s filings and the cited references to the factual record. I do not find

support for Sherman’s objections. Berkadia submitted 55 exhibits accompanying

its statement of undisputed material facts, and it accurately cited to them. Berkadia

also submitted an affidavit from outside counsel with personal knowledge laying a

foundation for these exhibits. As a result, I will deem as admitted any facts

submitted by Berkadia that Sherman fails to contradict with specific, contrary

facts. Local Rule 7 – 4.01(E).

      B. Sherman’s employment with Berkadia

      Defendant Berkadia is a commercial real estate lender that originates and

underwrites    commercial     mortgage     agreements     for   multifamily      housing

developments. In support of these functions, Berkadia employs both mortgage



                                           2
brokers and underwriters for the same projects. The brokers and underwriters work

in communication with each other but with different purposes. The brokers’

function is to originate and close mortgage agreements. The underwriters’ function

is to obtain FHA loan guarantees, and meet any HUD requirements, rules, and

regulations in obtaining those guarantees. Because it brokers FHA-guaranteed

loans, Berkadia must certify compliance with certain rules and policies

promulgated by HUD. (Plaintiff’s SUMF ¶ 21). If a developer defaults on an FHA-

guaranteed loan, Berkadia may submit an Election to Assign the Loan to HUD. If

HUD accepts the election, the lender will recover unpaid value of its loan.

      Plaintiff Sherman worked at Berkadia from July 18, 2011, to October 13,

2016. He was hired as Berkadia’s Vice President—FHA Chief Underwriter.

(Defendant’s SUMF ¶ 16). On September 27, 2013, Berkadia promoted Sherman

into his role as special Vice President—FHA Chief Underwriter for the HUD

group. (Id. at 21). In that role, Sherman oversaw the work of Berkadia’s

underwriters. He reviewed all loans before they were submitted to HUD. (Id. ¶ 22).

Phil Long was Sherman’s direct supervisor and Berkadia’s Chief Credit officer.

(Id. ¶ 6). Sherman also communicated frequently with Steve Ervin, Head of

Production for HUD Lending. Ervin’s team originated loans to be reviewed and

submitted by the underwriting group. Sherman, Long, and Ervin were overseen by

Berkadia’s Executive Committee, including Chief Financial Officer Randall



                                         3
Jenson and Head of Production and Executive Vice President Ernie Katai. Karl

Reinlein preceded Katai as Head of Production and Executive Vice President

      One of Sherman’s most important goals as Chief Underwriter was

improving Berkadia’s relationship with HUD regulators. Prior to Sherman’s

promotion, Berkadia had a poor relationship with HUD regulators. Berkadia

received a warning letter from HUD in April 2011 concerning producers in its

Raleigh office, (Plaintiff’s SUMF ¶ 37), and its HUD license was allegedly in

jeopardy. (Id. at 42) Long and Jenson acknowledge that Sherman made it a priority

to build trust with HUD and that he generally reached that goal. (Long depo.,

310:21-311:14; Jenson depo., 32:22-24, 33:18-34:3).

      Despite his success, Sherman had challenging relationships with the Head of

Production Ervin and at times with his Supervisor Long as well. (Defendant’s

SUMF at ¶ 24). Sherman and Ervin’s disagreements led to visible and disruptive

conflict according to John Norton, an independent consultant hired to address their

relationship. (Id. at ¶ 24, 25, 29; ECF No. 27-17). Norton worked to improve

Berkadia’s FHA group for more than a year, starting in April 2015. (Norton depo.,

39:11-44:11). Some other employees voiced concerns about Ervin’s management

style, including Long. (Defendant’s SUMF at ¶ 29). Norton eventually concluded

that Sherman should be terminated: “If I saw a glimmer of fundamental change in

Rick I would speak up in his defense. I believe people can change. I do not sense at



                                         4
all that Rick has it in him. After all this intensive work [sic]. For the good of

Berkadia and also for [Long], I think this is the week.” (Defendant’s SUMF at ¶

52). Sherman, for his part, expressed extreme doubt about his relationship with

Ervin and their ability to work productively together. The relationship deteriorated

to the point that, on May 19, 2016, Sherman told Long in an email that

      if Steve Ervin will remain the head of our FHA platform with oversight over

      the underwriting group or is envisioned to have a prominent management

      role in Berkadia’s vision for 2020 (or even 2016), you should tee up the next

      Organizational Change Announcement with my name. If my role requires

      me to be a great collaborator with Steve Ervin, outside of him being in a MB

      role, see above.

(Defendant’s SUMF ¶ 60, ECF No. 33).

      For related reasons, conflict arose between Sherman and Long. During an

August 5, 2016, meeting, Sherman accused Long of concealing a loan increase

from him and HUD. (Defendant’s SUMF at ¶ 131; Sherman Depo, 94:16-96:5).

Long walked out of the meeting in frustration. (Long Depo., 132:16-133:5). Before

that meeting, Sherman told Justin Wheeler and Ernie Katai about the same alleged

concealment, in a car ride to the airport. (Defendant’s SUMF at ¶ 130). Wheeler

said that the experience made him think that Sherman was unhinged. (Id.) In an

email exchange dated May 18-19, Sherman and Long discussed the state of their



                                         5
professional relationship. Long noted that their relationship was “at an all time

low” and that he wanted to understand the basis of Sherman’s conflict with Ervin.

(ECF No. 68-25 at 3). Sherman acknowledged in an email dated May 19, that

“85% of [his] conflicts are closely linked to Steve Ervin (including [his] conflict

with [Long]).” (Id. at 1).

       C. Berkadia’s Termination of Sherman

       Sherman told Long in the same May 18 email chain that he was dissatisfied

with his job and that he might leave Berkadia for another company. (Defendant’s

SUMF, ¶¶ 57-61). In April 2016, Sherman took an unplanned week off after Long

and Norton discussed his performance with him. (Id. at ¶ 53). Long asked him by

email whether the unplanned week off was a “white flag being raised,” and

Sherman responded “the flag is always on the table for either side to pick up and

wave. . . . To discuss whether I want to be here or whether the company wants me

here doesn’t seem productive or healthy.” (Id. at ¶ 54). Berkadia argues that Long

decided to terminate Sherman at around this same time in April 2016. Sherman

disputes that date. He argues that he was terminated on October 13, 2016, but he

does not identify a date on which he believes the decision was made. (ECF No. 70

at n. 17).

       On June 28, 2016, Long emailed a draft memorandum discussing how

Berkadia should resolve the Sherman-Ervin conflict. (Defendant’s SUMF at ¶ 67).



                                        6
Long delivered an updated version of the memorandum on July 5, 2016, to

Berkadia CEO Jim Wheeler. (Id. at ¶ 71). In the memorandum, Long

acknowledges Sherman’s success in improving Berkadia’s relationship with HUD.

Long also mentions several strengths of Sherman’s. Despite those strengths, Long

judged that “Rick is good at many things and has a lot of good qualities. but [sic]

we do not think he is the right person long-term, and we are building to be long-

term great, not long-term good.” (Id.). In his deposition testimony, Long stated that

Jenson and he had decided to terminate Sherman by June 28, although he still

hoped that something might chayepnge their assessment. (Long depo., ECF No.

68-12 at 217:5-221:16).

      By July 5, Long had made significant strides towards hiring a new Chief

HUD Underwriter to replace Sherman. (ECF No. 59-36). Long sent an email on

that day to Wheeler and Jenson explaining that he had met with a potential

replacement. (Id.) Long had reportedly talked with the candidate by phone for an

hour and then in person for three hours while traveling. (Id.) Long indicated that

this candidate was their preferred choice: “If we talk to [the candidate] . . . and we

like him, we are prepared with an offer and he said he would leave in the usual 2

weeks.” The preferred candidate declined the offer from Berkadia, and Berkadia

did not secure a replacement for Sherman until October 2016. (Defendant’s SUMF

at ¶¶ 75-76).



                                          7
      On October 13, 2016, Long told Sherman that Berkadia was terminating his

employment with Berkadia. Both parties agree that Long made the decision to fire

Sherman. (Plaintiff’s SUMF at ¶ 287; Defendant’s SUMF at ¶¶ 66-76). Sherman

also suggests that Wheeler “was actively involved” in his termination. (Plaintiff’s

SUMF at ¶ 313). On October 14, 2016, Sherman thanked Long for the favorable

light in which he announced Sherman’s departure from Berkadia. (Defendant’s

SUMF at ¶ 77). Long responded that Sherman “did . . . a lot of really good things”

at Berkadia, and that he had “a lot of respect” for Sherman. (Id.) Sherman received

$58,629.04 in severance pay. (Plaintiff’s SUMF at ¶ 349). Berkadia also offered

Sherman $240,000 in compensation if Sherman agreed to surrender any legal

claims might raise against Berkadia. (Id. at 349-351). Sherman argues that this

amount represents his prorated bonus for 2016. (Id. at 350). Sherman refused to

sign the release of claims. (Id. at 352).

      D. Sherman’s Lawsuit and Allegations Against Berkadia

      On July 31, 2017, Sherman filed this lawsuit, claiming that Berkadia

terminated him in retaliation for taking actions protected by the FCA. (ECF No. 1).

Specifically, Sherman alleges ten instances where he took protected actions under

the FCA. Those ten instances pertain to (a) two projects completed before his

firing, (b) ongoing complaints concerning a “bright line rule,” (c) appraisal

shopping, and (d) projects he refused to submit to HUD. Sherman also argues that



                                            8
his termination violated Missouri’s wrongful discharge common law cause of

action. Under a third claim for quantum meruit, Sherman argues that he should

have received a prorated bonus for his 2016 employment with Berkadia, but did

not.

       Sherman argues that I have jurisdiction over his state law claims under 28

U.S.C. §§ 1332 and 1367. Sherman does not identify the state of citizenship of

Berkadia’s members. Berkadia is a limited liability company, not a corporation.

Without that information, I cannot determine whether jurisdiction is appropriate

under § 1332. However, I may exercise supplemental jurisdiction over Sherman’s

state law claims if they arise from the same “nucleus of operative fact” as his FCA

retaliation claim. United Mine Workers of Am. v. Gibbs, 383 U.S. 715, 725

(1966). Sherman’s wrongful discharge and quantum meruit claims meet this test.

They both arise from Sherman’s termination such that Sherman would “ordinarily

be expected to try them all in one judicial proceeding.” (Id.). As a result, I will

exercise supplemental jurisdiction over them.

          1. The Callabash Project

       The first alleged FCA violation raised by Sherman involves the Calabash

Town Center Project, which financed the development of a 168-unit apartment

complex in North Carolina. Berkadia states that the Calabash loan was

underwritten by Capmark, a company that sold some of its HUD-guaranteed assets



                                         9
to Berkadia in 2009. Berkadia closed the Calabash loan in July 2010. (Defendant’s

SUMF at ¶ 83).

      When submitting the Calabash loan in November 2009, Berkadia employee

Jim Tanner failed to disclose certain impact fees to HUD and the developer.

(Plaintiff’s SUMF at ¶ 95). The impact fees totaled $873,000 and would be

assessed to the Calabash development for sewer and water infrastructure.

(Defendant’s SUMF at ¶ 85). The developer defaulted on the loan on July 1, 2012,

and the construction contractor sued Berkadia in January 2013. (Id.) It argued that

the undisclosed impact fees led to the developer’s default.

      On November 14, 2012, Berkadia filed an Election to Assign the Loan to

HUD, seeking payment based on the FHA loan-guarantee on the property. (Id.

at 84). At HUD’s prompting, Berkadia hired outside counsel to investigate the

removal of impact fees. (Plaintiff’s SUMF at ¶¶ 90, 95). The resulting investigation

revealed that Tanner knew the impact fees should have been included but allowed

the loan to be submitted to HUD without those fees. (Id. at ¶ 95). In June, 2013,

outside counsel wrote a memorandum summarizing these facts to Berkadia’s

executive counsel. (Id.) Sherman obtained a copy of this memorandum. (Id. at

¶ 96). On July 1, 2013, Sherman emailed Jenson stating

      Karl spoke with me about the issues the company is facing on this
      project. I know the EC understands the gravity of the situation, but
      wanted to provide you with my opinion. From what I have been told, I
      agree with the [sic] your position.

                                         10
       Based on what I know, if the information is disclosed, it is possible
       that our company could be sanctioned/suspended/terminated by HUD.
       If the information is not disclosed, but is discovered by HUD – it is
       more than a possibility. I recognize the need to gather 100% of the
       information before making a final decision, but I can see where this is
       headed. I would like to think that this was an isolated incident by the
       Raleigh office, but I don’t believe that to be true – nor will HUD
       (Note: our annual review by HUD will state that they have concerns
       about our Raleigh office and the lack of a “bright line” between our
       production and underwriting).

       If there is anything I could do to help, any information you would like
       on the HUD program, any information you want on our Raleigh
       operations… just let me know.

(Id. at 106).

       Head of production, Reinlein sent a second, different memorandum to HUD,

dated July 18, 2013. That second memorandum explained some of the facts in the

first memorandum but allegedly omitted two pieces of information: 1) that Tanner

told Berkadia production staff to take out the impact fees without telling the

underwriter, and 2) that the mortgagor did not have sufficient funds to cover those

additional fees. (Id. at ¶¶ 116-117). Berkadia decided to repurchase the loan from

HUD and reverse the assignment, ending further HUD inquiry into the default.

(Defendant’s SUMF at ¶¶ 97, 107).

       Sherman was promoted after Berkadia repurchased the loan from HUD. He

concedes that he read the second memoranda only after it was submitted to HUD

on July 18, 2013. (Plaintiff’s SUMF at ¶ 118). Upon reading that memorandum,



                                         11
however, he says that he complained to Berkadia’s Compliance Officer, Charles

Green. (Id. at 122).    According to Sherman, (1) he told Green that Reinlein

misrepresented the facts to HUD, (Sherman Depo, 45:24-46:7), (2) Green agreed

with that statement, and (3) Green also agreed that “it was an issue that needed to

be explored.” (Id. at 47:5-20). Sherman acknowledged in his deposition that he did

not ask Green to take further action nor follow-up with Green to see what had

happened. (Id. 48:13-21). He also stated that he did not recall discussing the

alleged misrepresentation to anyone else in Berkadia management. (Id. at 47:25-

48:9).

           2. The Rancho Project

         The second alleged violation raised by Sherman pertains to an apartment

complex in California, known as “Rancho.” The developers of this project needed

a bridge loan to secure additional financing and revenue. (Plaintiff’s SUMF ¶ 136).

Berkadia sought an FHA loan guarantee on the project from HUD. Before

Berkadia received a firm commitment from HUD on the bridge loan, the borrower

informed Berkadia that it would seek a $10 million increase from the lender to

provide equity for another project. On April 2, 2015, Long informed Sherman by

email about the contemplated increase. (Defendant’s at ¶ 117; ECF No. 59-44.).

On June 4, Long forwarded another email to Sherman, which specified that the

Rancho bridge loan would close on June 26, 2015. (Defendant’s SUMF at ¶ 118;



                                        12
ECF No. 59-45). The underwriter for this project was cc’ed to the same email

chain on June 3, receiving notification of the same June 26 closing date.

(Defendant’s SUMF at ¶ 119; ECF No. 59-45).

      On the day of the loan increase, the production team failed to notify the

underwriting team that the increase actually closed. Long received an email on

June 26, notifying him that the bridge loan had increased. (Defendant’s SUMF at ¶

119; ECF No. 59-48). Long and Sherman did not discuss the fact that the loan had

increased until July 10, after Sherman sent Long an email explaining that HUD

was about to issue a firm commitment. (Plaintiff’s SUMF at ¶ 151-52). Long asked

in response, “This is exciting. Are they aware that the underlying loan has been

upsized? (to an amount a few million inside the loan before HUD.)”(Id. at ¶ 152).

Sherman replied “No. Has the payoff increased? This is important as it goes to our

incentive to recommend the risk. Not a small issue in HUD’s view.” (Id. at 157).

On July 13, 2015, Berkadia received the firm commitment from HUD on the

Rancho loan. (Defendant’s SUMF at ¶ 126). Sherman disclosed the increase in the

Rancho loan to HUD by phone on July 17, 2015, and by email on July 20, 2015.

(Id. at ¶¶ 127-28). In the email to HUD, Sherman represented that the increase in

the bridge loan did not undermine the underwriting, program intent, or HUD

requirements. (Id. at ¶ 128). HUD subsequently issued an amended firm

commitment, reflecting the increased amount of the loan. (Id. at ¶ 129).



                                         13
      Sherman later accused Long of intentionally withholding notice of the

increase so that HUD would review the loan with less scrutiny. On August 5, 2015,

Sherman made this allegation to Katai and Wheeler in a car ride to the airport. (Id.

at ¶ 130). Later that day, Sherman repeated this allegation to Long. (Id. at ¶ 131;

Sherman Depo, 94:16-96:5). After leaving the room in frustration, Long reportedly

denied Sherman’s allegation. (Long Depo., 130:19-133:5; Sherman Depo, 95:19-

96:5). In an August 6, 2015 email, Sherman told Wheeler and Katai that he

believed Long’s denial was truthful and sincere. (Defendant’s SUMF at ¶ 136;

ECF No. 59-53). Sherman now claims that he lied to Katai and Wheeler about

believing Long’s sincerity.

         3. Alleged Bright Line Violations

      In addition to these project-specific complaints, Sherman argues that

Berkadia violated a “bright line” separating underwriting and loan origination

functions. According to Sherman, this bright line rule mandates that underwriters,

and not loan originators, hire any third-party consultants used to evaluate financial

sustainability. (Plaintiff’s response, ECF No. 69 at 8). This rule is articulated in

Berkadia’s Quality Control Plan. (Id.) HUD’s Multifamily Accelerated Processing

(MAP) Guide further states that any third-party appraiser must be selected by the

underwriter and not the originator, broker, developer, or borrower. (Id.)




                                         14
      Sherman repeatedly raised concerns that Berkadia employees violated these

bright line rules. In his response to Berkadia’s statement of undisputed facts,

Sherman identifies seven emails he sent highlighting potential bright line rule

violations. (Plaintiff’s SUMF, ¶¶ 236-38, 250-53). Sherman sent these emails

between October 2015 and August 29, 2016. The emails refer to four named

development projects including Providence Place Apartments, Sun Terrace

Hermiston, Huckleberry, the San Jacinto Refinance project, and an unnamed

project underwritten by Priscilla Harrell. (Id.). Sherman also cites deposition

testimony about alleged bright line violations raised by three underwriters working

with Sherman. (Id. at ¶¶ 257-59).

       In four of these circumstances, Long responds to Sherman’s concerns

supportively. For example, on May 25, 2016, Long responded to Sherman’s

forwarded email saying that he thought “the process here was wrong (not close to

right), and Tom [the mortgage broker’s] response is completely out of line.” (ECF

No. 68-39). In two of these circumstances, no response from Long is provided by

Sherman. In the seventh circumstance—the May 18, 2016 email chain—Long asks

Sherman to clarify his concern. (ECF No. 68-25)(“I would want to know what the

banker should have done differently in each case. . . . We are fighting at the

margins, and in both instances, I don’t think anything egregious had happened at

all.”). Sherman argues that Mr. Long became “frustrated” during the May 18 email



                                        15
exchange, criticizing Sherman. (ECF No. 70 at 16). Long acknowledged in this

email exchange that their relationship was “at an all[-]time low.” (ECF No. 68-25

at 3).

         In addition to the above email exchanges, Sherman also sought to create

accountability on this topic through a survey question concerning bright line rule

violations. The survey was proposed by Jenson in July 2016. (Defendant’s SUMF

at ¶ 137). He sought questions from Sherman that originators should answer

regarding underwriters’ performance on their projects. (Id. at ¶ 138). Sherman

recommended that the survey also include questions that underwriters would

answer regarding originators’ performance. (Id. at ¶ 139). Sherman drafted ten

questions, including one asking whether mortgage bankers “respected the bright

line between mortgage banking and underwriting.” (Id. at ¶ 141). When the draft

questions were circulated, Long decided to exclude this question, but all of the

other draft questions were included. (Plaintiff’s SUMF at ¶ 263)

         4. Appraisal Shopping and the Fountain Gardens Project

         Finally, Sherman argues that Berkadia violated HUD appraisal shopping

rules for some of its mortgage agreements, including the Fountain Gardens project.

Sherman argues that he raised the alleged Fountain Gardens violation to Long,

expecting he would take action against the originator. (Plaintiff’s SUMF at ¶ 273).

Long allegedly took no action initially. (Id. at ¶ 274). Berkadia refrained from



                                        16
submitting the Fountain Gardens loan, a decision that Sherman says was made

after he was terminated because Berkadia anticipated Sherman would file this suit.

(Id. at ¶¶ 276-278). Sherman also argues that he was terminated because he refused

to submit two loans to HUD for the Melissa Town Center and ICF projects,

respectively. (Id. at ¶¶ 280-286). Sherman allegedly blocked these two projects “in

the last few weeks” of his employment. (Sherman Decl. ECF No. 68-9 at ¶ 66).

                               LEGAL STANDARD

       Summary judgment is appropriate if the evidence, viewed in the light most

favorable to the nonmoving party, demonstrates that there is no genuine issue as to

any material fact and that the moving party is entitled to judgment as a matter of

law. Lynn v. Deaconess Med. Ctr., 160 F.3d 484, 486 (8th Cir. 1998) (citing Fed.

R. Civ. P. 56(c)). The party seeking summary judgment bears the initial

responsibility of identifying the basis of its motion and those portions of the

affidavits, pleadings, depositions, answers to interrogatories, and admissions on

file which it believes demonstrates the absence of a genuine issue of material fact.

Celotext Corp. v. Catrett, 477 U.S. 317, 323 (1986). When the moving party makes

and supports such a motion, the nonmoving party may not rest on his pleadings. Id.

at 324. Instead, the nonmoving party must produce sufficient evidence to support

the essential elements on which he bears the burden of proof. Id. at 324.




                                          17
                                     ANALYSIS

   I. False Claims Act Retaliation

      The FCA provides that an employer may not terminate, or otherwise

retaliate against an employee, “because of lawful acts done by the employee . . . in

furtherance of an action under [the FCA] or other efforts to stop 1 or more

violations of this subchapter.” 31 U.S.C. § 3730(h)(1). The Eighth Circuit has

adopted a four-part test to determine if a plaintiff has established a retaliation claim

under this section. Namely, “the plaintiff must prove that (1) the plaintiff was

engaged in conduct protected by the [FCA]; (2) the plaintiff’s employer knew that

the plaintiff engaged in the protected activity; (3) the employer retaliated against

the plaintiff; and (4) the retaliation was motivated solely by the plaintiff’s

protected activity.” Elkharwily v. Mayo Holding Co., 823 F.3d 462, 470 (8th Cir.

2016), cert. denied, 137 S. Ct. 481 (2016), reh’g denied, 137 S. Ct. 716 (2017)

(quoting Schell v. Bluebird Media, LLC, 787 F.3d 1179, 1187 (8th Cir.2015)).

      To meet the first criterion, regarding “protected conduct,” an employee must

either file a claim under the FCA or “take efforts to stop” an FCA violation.

31 U.S.C. § 3730(h)(1). These alternatives can be referred to as the “litigation

clause,” and “opposition clause,” respectively. United States ex rel. Gates v. Austal

USA, LLC, No. CV 14-0261-CG-M, 2015 WL 5782284, at *6 (S.D. Ala. Aug. 10,

2015), report and recommendation adopted sub nom, 2015 WL 5822654 (Sept. 30,



                                          18
2015). Under the litigation clause, the employee must reasonably and “in good

faith believe[]. . . that the employer is possibly committing fraud against the

government.” Schell v. Bluebird Media, LLC, 787 F.3d 1179, 1187 (quoting

Schuhardt v. Washington Univ., 390 F.3d 563, 566 (8th Cir.2004)). The opposition

clause was added by Congress in 2009, and the Eighth Circuit has not articulated a

distinct test to determine when this clause is satisfied. As a result, I will apply the

same reasonable and “in good faith” belief standard to this circumstance: For

Sherman to prevail under the opposition clause, he must have taken action

designed to stop an FCA violation, and he must have reasonably “and in good faith

believe[d]” that Berkadia was committing fraud against the government.

      Secondly, Sherman must establish that Berkadia “had actual or constructive

knowledge,” and was therefore “on notice” that he was taking a protected action.

Schuhardt v. Washington Univ., 390 F.3d 563, 568. Thirdly, Sherman must also

show that he was retaliated against by being “discharged, demoted, suspended,

threatened, harassed, or in any other manner discriminated against in the terms and

conditions of employment.” 31 U.S.C. § 3730(h)(1). The parties do not dispute that

Sherman was discharged, and that therefore this criterion is satisfied.

      Finally, to prevail on a FCA retaliation claim, Sherman must offer evidence

that Berkadia’s retaliation “was motivated solely by the [his] protected activity.”

Elkharwily v. Mayo Holding Co., 823 F.3d 462, 470 (emphasis added). This strict



                                          19
interpretation is derived from the Eighth Circuit’s holding that employers are not

liable if they would have taken the same action regardless of the employee’s

protected activity.1 Norbeck v. Basin Elec. Power Coop., 215 F.3d 848, 851 (8th

Cir.2000). (“Each court that has addressed the question of whether a dual motive

affirmative defense is available to an employer has concluded that it is.”). Sherman

need not prove this point at summary judgment. But he must offer some evidence

that his alleged protected activities were the “sole motivation” for his firing.

       A. Timing of Berkadia’s Decision to Terminate Sherman

       To prevail on a False Claims Act retaliation claim, a plaintiff must

demonstrate a causal fact: that he was retaliated against because of his protected


1
  Interpreting the same statute, other circuits have articulated more permissible standards. See,
e.g., Hutchins v. Wilentz, Goldman & Spitzer, 253 F.3d 176, 186 (3d Cir. 2001) (“[A] plaintiff
must show that . . . his employer’s retaliation was motivated, at least in part, by the employee’s
engaging in ‘protected conduct.’ ”) (emphasis added); U.S. ex rel. Yesudian v. Howard Univ.,
153 F.3d 731, 736 (D.C. Cir. 1998) (same); Jones-McNamara v. Holzer Health Sys., 630 F.
App’x 394, 397 (6th Cir. 2015) (applying the burden-shifting McDonnel Douglas framework to
False Claims Act retaliation claims); Zahodnick v. Int’l Bus. Machines Corp., 135 F.3d 911, 914
(4th Cir. 1997) (“Thus, an employee must prove that (1) he took acts in furtherance of a qui tam
suit; (2) his employer knew of these acts; and (3) his employer discharged him as a result of
these acts.”). The Senate report on the bill provides that
         the whistleblower must show . . . the retaliation was motivated, at least in part, by
         the employee’s engaging in protected activity. Once these elements have been
         satisfied, the burden of proof shifts to the employer to prove affirmatively that the
         same decision would have been made even if the employee had not engaged in
         protected activity.
         S. Rep. 99–345, at 35 (1986), reprinted in 1986 U.S.C.C.A.N. 5266, 5300.
Despite this language, the Eighth Circuit has consistently required employees to offer evidence
that their protected activities were the “sole motivation” for the employer’s retaliation. See
Schell v. Bluebird Media, LLC, 787 F.3d 1179, 1187 (8th Cir.2015) (“motivated solely by”);
Schuhardt v. Washington Univ., 390 F.3d 563, 566 (8th Cir.2004) (same); Wilkins v. St. Louis
Hous. Auth., 314 F.3d 927, 932-33 (8th Cir.2002) (same); Wilkins v. St. Louis Hous. Auth., 198
F.Supp.2d 1080, 1086 (E.D.Mo.2001) (articulating the four criteria).


                                                20
acts. As a result, timing can be dispositive. If the defendant decided to retaliate

before the plaintiff took alleged protected acts, causation is defeated.

      In this case, Sherman disputes Berkadia’s assertion that Long decided to

terminate Sherman in April 2016. Sherman points to Long’s memorandum on

June 28. Long concluded that

      As laid out above, the situation while unpleasant at times, and far

      from ideal, is not so bad that no matter what we fire Rick and hope for

      the best. In order of options, I recommend the following:

           We find a replacement first—Hire [preferred candidate]—See

             below for details around recommendation[.] (Note that I think

             we got lucky with [preferred candidate] and it will otherwise be

             very difficult to conduct a job search while Rick [Sherman] is

             in the position[)].

      (ECF No. 68-27).

      Long’s preferred recommendation on June 28 was to find a replacement for

Sherman. (Id.) Earlier in the memorandum, Long recommended that terminating

Sherman was not necessarily “an obvious choice, unless under the right

circumstances.” (Id.) Per Long’s conclusion, those circumstances would be met if

they could acquire their preferred candidate. (Id.) Long’s deposition testimony

does not cast doubt on this conclusion. During his deposition, Long was careful to


                                          21
emphasize that he and Jenson “had decided” to terminate Sherman. (Long depo.,

ECF No. 68-12 at 217:8-9). Because they hadn’t fired Sherman yet, Long still

“hoped” that something “might happen” to change that recommendation. (Id. at

217:21-218:1).

      Such speculation does not provide evidence from which a jury could find

that Long decided to terminate Sherman after June 28. Nor does Sherman offer any

other evidence that Long made his decision to terminate Sherman at any other later

date. On the contrary, the only evidence concerning the timing of Sherman’s

termination shows that Long decided to terminate Sherman by June 28 at the latest.

      As a result, Sherman cannot establish that he was retaliated against because

of (1) his complaints concerning appraisal shopping at Fountain Gardens, (2) his

refusal to approve loans for the Melissa Town Center and ICF projects, (3) nor his

requested survey question regarding the bright line rule, all of which occurred after

June 28, 2016. I will evaluate Sherman’s other alleged protected activities in

sequence.

      B. The Calabash Project

      Sherman argues that he took three protected actions concerning the Calabash

project: (1)“advising [Berkadia] to fully disclose all material facts relating to the

Calabash Project, even if such disclosure would lead to HUD sanction,” (2)

“complaining about Berkadia’s fraudulent misrepresentations and omissions made



                                         22
to HUD,” and (3) “raising a renewed complaint about [Berkadia’s] handling of the

Calabash matter with [] Long in May 2016.” (ECF No. 69 at 13).

      Sherman does not offer enough evidence for a jury to find that he “advis[ed]

[Berkadia] to fully disclose all material facts relating to the Calabash Project.” (Id.)

In support of his argument, Sherman quotes an email he sent to Jenson, on July 1,

2013. In the email, Sherman indicates the likelihood of certain outcomes.

(Plaintiff’s SUMF at ¶ 106). (“Based on what I know, if the information is

disclosed,     it    is     possible      that     our       company      could      be

sanctioned/suspended/terminated by HUD. If the information is not disclosed, but

is discovered by HUD – it is more than a possibility.”). Nowhere in the email does

Sherman make a recommendation about courses of action. Instead he “recognize(s)

the need to gather 100% of the information before making a final decision,”

(emphasis added) and he offers to help if requested. (Id.)

      Sherman’s complaints to Charles Green about the Calabash memorandum

also does not satisfy the four criteria outlined above. Specifically, Sherman

provides insufficient evidence that this conversation put Berkadia on notice, or that

Berkadia terminated him because of this conversation. In reporting his concerns to

the Compliance Chief Green, Sherman took no action beyond the scope of his

assigned tasks. He also did not urge Green to take any action nor follow-up later

on. Most importantly, Long did not decide to fire Sherman until late Spring or



                                          23
Summer 2016, almost three years after Sherman’s conversation with Green.

Sherman does not offer any evidence to demonstrate that Sherman’s comments

concerning the Calabash Project in 2013 led to his termination three years later.

      Finally, Sherman’s mention of the Calabash Project in his May 18, 2016,

email is not a protected action. In the email timestamped at 10:24 PM on that day,

Sherman references Calabash in passing: “Another example is there was a MB that

‘recommended’ a third party. . . . The deal was Calabash.” (ECF No. 68-25 at 1).

The Calabash Project is used as an explanation of the consequences of mortgage

brokers recommending third parties. It is referenced nowhere else in this email or

other materials from this time. Sherman does not reference Calabash for the

purpose of stopping an FCA violation but as an example in an argument.

      As a result, Sherman does not present evidence to establish an FCA

retaliation claim concerning the Calabash loan.

      C. The Rancho Project

      Sherman also does not provide evidence that he took a protected action in

the context of the Rancho Project. Sherman argues that he took three protected

actions concerning the Rancho Project: (1)“confronting his supervisor, Mr. Long,

about his failure to timely disclose an identity of interest transaction (bridge loan,”

(2) “complaining to Defendant’s Executive Committee members (Mr. Wheeler and

Mr. Katai) about Mr. Long’s failure to timely disclose” the bridge loan increase



                                          24
and (3) “refusing to . . . request a waiver from HUD,” concerning HUD’s fifty

percent withholding rule for projects with pending repairs. (ECF No. 69 at 13).

      For any of these actions to be protected, Sherman must have had a

“reasonable and good faith belief,” that Berkadia was committing an FCA

violation related to the bridge loan increase or waivers from HUD. Schell v.

Bluebird Media, LLC, 787 F.3d 1179, 1187. Sherman argues that Long failed to

inform him of the fact of the increase in order to decrease HUD’s scrutiny of the

bridge loan application. The facts show otherwise. On June 4, Long forwarded

Sherman an email chain indicating that the bridge loan increase would close on

June 26. (Defendant’s SUMF at ¶ 118; ECF No. 59-45). On June 3, the underwriter

for the project received the same notification. (Defendant’s SUMF at ¶ 119; ECF

No. 59-45). Furthermore, Long repeated this information after the loan closed, on

July 10, three days before HUD issued a firm commitment, but Sherman did not

inform HUD of the increase until July 17. (Defendant’s SUMF at ¶ 126-28). It is

therefore not reasonable to believe that Berkadia intentionally withheld

information of the loan increase, except by Sherman’s own actions. Sherman had

responsibility for reporting the increase, and he had the knowledge to do so, i.e.,

the June 3 email identifying the June 26 closing date.

      Sherman also has no evidence to demonstrate that requesting a waiver on the

construction hold for the Rancho Project would constitute an FCA violation.



                                         25
Sherman says that he declined to request a waiver from HUD “because [he] had

made an identical request on another project loan three weeks earlier that was

declined by HUD, and another request on the identical issue would be considered

being done solely for production purposes and would be inconsistent with program

requirements.” (ECF No. 69 at 15). Sherman does not cite to any statute,

regulation, policy, or guidance that supports this conclusion. (ECF No. 69 at 15).

The only support he offers is an identical statement he makes in a self-serving

declaration. (ECF No. 68-9 at ¶ 42). Furthermore, as a matter of law, asking for a

waiver cannot constitute a false claim or FCA violation, because it is not a

declarative statement. As a result, Sherman does not provide evidence from which

a jury could find that refusing to ask HUD for a waiver is a protected action.

      D. Bright Line Allegations

      Finally, Sherman argues that Berkadia terminated him because he

complained repeatedly about Berkadia’s bright line rule violations. Specifically,

Sherman presents evidence that he sent seven emails complaining about instances

where mortgage bankers or borrowers recommended third party consultants or

appraisers. (Plaintiff’s SUMF, ¶¶ 236-38, 250-53). In these emails, Sherman

presents evidence from which a jury could find he took protected actions. Long

corroborated that four of these situations were inappropriate. (ECF No. 68-39)

(“the process here was wrong (not close to right)”); (ECF No. 68-40) (“dangerous



                                         26
path to go down”); (ECF No. 68-38) (“She is likely more right than they are.”).

(ECF No. 68-41) (“I think it is a good point about checking with UW/ the bright

line—I think we will have the same issue on the blake/reed deal now that you raise

it.”). Accordingly, a jury could find that Sherman reasonably and in good faith

believed that Berkadia was committing FCA violations by certifying compliance

with the bright line rule while potentially violating it.

      To prevail on his claim, however, Sherman must also demonstrate that he

was terminated because of protected activities. Sherman agrees with Berkadia that

Long made the decision to terminate him. (Plaintiff’s SUMF at ¶ 287). This

acknowledgement contradicts Sherman’s argument that he was fired because of

these complaints: For four out of the seven emails that Sherman provides on this

matter, Long was supportive of Sherman’s concerns. Sherman does not provide a

response from Long on two of the seven emails. In the seventh email, Long asks

Sherman to clarify his concern: “I would want to know what the banker should

have done differently in each case.”(ECF No. 68-25). Long also questioned

whether any bright line rule violation was made in that instance:

      I think you are too hard on Steve on your view of what he is or is not
      doing here. I think Steve is much more supportive than most on
      respecting the third party process, and supportive of the Uw [sic]
      position generally. We are fighting at the margins, and in both
      instances, I don’t think anything egregious had happened at all. It
      feels like you are saying banker, leave us alone to order third parties.
      Just my observation.”



                                           27
      (Id.)

      A chain of seven more emails follows, in which Long and Sherman shift to

an overarching conversation about workplace relationships. In the last email on the

narrower topic of the project, Long notes the following:

      I know you said move on, but I had an argument with Warren over
      this two days ago (Angela's deal) and I will no doubt have to discuss
      this multiple times with Steve, so if I have to defend it, I need to
      understand it.

      No need to answer tonight, but what should the banker have done in
      each case, and is there a clear protocol in place that each violated?
      What was Steve’s shortcoming?

      (Id.)

      Sherman characterizes this email exchange as one that “began with Plaintiff

raising concerns about Bright Line Rule violations, included additional statements

by Plaintiff that Berkadia misrepresented facts (about Calabash) in its July 2013

memo to HUD, and ended with Mr. Long being ‘frustrated’ with Plaintiff and

criticizing him.” (ECF No. 69 at 16). However, Sherman does not argue, nor

provide evidence, that Sherman’s complaints were the reason why Long became

frustrated. Instead, the email exchange provides evidence that Long became

frustrated because of his inability to understand Sherman’s recommendations.

(ECF No. 68-25) (“so [sic] if a banker says rick i [sic] would like you to use this

third party and they are on our list and we engage them we have a problem? if [sic]

we are this far off on something this simple, I agree, i [sic] don't see it being

                                        28
connected. i [sic] am pretty much out of answers, questions, suggestions, you name

it i [sic] am out of it.”). As a result, Sherman does not present evidence from which

a jury could find that Long decided to fire Sherman because of any bright line

complaints.

        Sherman does not provide evidence from which a jury can establish the four

elements of an FCA retaliation claim for any of his above examples. As a result, I

must grant summary judgment on his FCA retaliation claim.

        II.      Wrongful Discharge

        Sherman asserts that he was wrongfully discharged based on Missouri’s

“public-policy exception” to at-will employment. To prevail on a wrongful

discharge claim, Sherman must establish three things: (1) a genuine issue of fact

that Berkadia “violated a law, regulation, or some other clear statement of public

policy2,” (2) that he (a) “refused to violate the law or any well established and clear

mandate of public policy as expressed in the constitution, statutes and regulations

promulgated pursuant to statute,” or (b) “reported to his superiors or to public

authorities serious misconduct that constitutes violations of the law,” and (3) that

his “whistle blowing or refusals to violate the law or public policy was ‘a




2
 One line of Missouri cases only requires a plaintiff to show that he “harbored a good-faith belief” that the
employer violated a clearly expressed public policy. Bazzi, 652 F.3d 943, 948 (citing Dunn v. Enter. Rent–A–Car
Co., 170 S.W.3d 1, 7 (Mo.Ct.App.2005)). A second line of Missouri cases also requires a plaintiff to show that his
“good-faith belief was an objectively reasonable one.” (Id.)


                                                        29
contributing factor’ in [Berkadia’s] decision to terminate his employment.” Bazzi

v. Tyco Healthcare Grp., LP, 652 F.3d 943, 947 (8th Cir. 2011).

      Sherman does not offer evidence from which a jury could find that these

elements are satisfied. As discussed above, Sherman does not offer evidence

establishing (1) that he advised Berkadia to fully disclosed the contents of the

Calabash memorandum; (2) that he was terminated because he complained to

Charles Green about the Calabash Project; (3) that his May 18 email referencing

Calabash constituted an effort to prevent a violation of law; (4) that Long

intentionally withheld information of the Rancho loan increase; (5) that

complaining to the Executive Committee about the Rancho loan constitutes

whistleblowing; (6) that any statute, regulation, policy, or guidance prohibited

requesting a waiver concerning HUD’s fifty percent withholding rule; or that he

was terminated because of (7) bright line complaints, (8) the Fountain Gardens

Project, (9) his refusal to submit HUD applications or (10) his survey question. As

a result, Sherman cannot establish that he was a whistleblower or refused to violate

the law and that he was fired for those actions, even under the more lenient

“contributing factor” or “good faith” analysis of Missouri’s wrongful discharge

law. I must grant summary judgment on Sherman’s wrongful discharge claim.




                                        30
      III.   Quantum Meruit

      Finally, Sherman argues in his quantum meruit claim that he has not been

paid just compensation for his services, because Berkadia did not pay him a pro-

rated bonus for 2016. Sherman cannot recover under a quantum meruit theory if he

has entered into a contract “for the very subject matter for which she seeks to

recover.” Lowe v. Hill, 430 S.W.3d 346, 349 (Mo. Ct. App. 2014). The Missouri

Court of Appeals has applied this rule to affirm summary judgment on a quantum

meruit claim where a company-wide, sales compensation plan governed a

plaintiff’s commission awards. Burrus v. HBE Corp., 211 S.W.3d 613, 619 (Mo.

Ct. App. 2006). The situation here is functionally the same: Berkadia establishes

that any bonus Sherman received was subject to a company-wide discretionary

bonus plan. (Defendant’s SUMF at ¶¶ 17-20; ECF No. 59-13). Under that bonus

plan, employees are eligible for discretionary bonuses only if they are employed by

Berkadia at the time the bonuses are paid. (Defendant’s SUMF at ¶ 17; ECF No.

59-13).

      Sherman argues that an exception to this rule applies when an employee is

prevented from fulfilling an employment contract because he has been discharged

in violation of that very contract. See Holland v. Tandem Computers Inc., 49 F.3d

1287, 1289 (8th Cir. 1995). As in Holland, however, Sherman does not have

evidence to show he was wrongfully discharged or that his at-will employment



                                        31
agreement was violated. Id. The exception noted in Holland does not apply. As a

result, I must grant summary judgment on Sherman’s quantum meruit claim.

      Accordingly,

      IT IS HEREBY ORDERED that Berkadia’s motion for summary

judgment, [60], is GRANTED. Plaintiff Sherman’s claims are DISMISSED with

prejudice. An appropriate judgment will accompany this Memorandum and Order.




                                    RODNEY W. SIPPEL
                                    UNITED STATES DISTRICT JUDGE
Dated this 15th day of January, 2019.




                                      32
